Case: 12-14402       Date Filed: 12/03/2013       Page: 1 of 2


                                                                   [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-14402
                               ________________________

                      D.C. Docket No. 8:11-cv-02332-EAK-TBM

DAVID BAND, individually,

                                                                   Plaintiff - Appellant,
versus

TWIN CITY FIRE INSURANCE COMPANY,
a corporation,
                                                                   Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (December 3, 2013)

Before TJOFLAT, MARCUS, Circuit Judges, and VINSON,* District Judge.



_______________________

*Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
                 Case: 12-14402     Date Filed: 12/03/2013   Page: 2 of 2




PER CURIAM:

         This is a suit under a professional liability insurance policy. Plaintiff Band

claims that defendant Twin City Fire Insurance Co., owed him a duty to defend

him in a third-party action. Twin City, responding, claimed that the allegations of

the complaint in the third-party action failed to assert conduct that fell within the

policy's coverage; to the contrary, such conduct fell within a policy exclusion. The

District Court, in an order entered on April 5, 2012, agreed with Twin City and

granted its Fed. R. Civ. P. 12(b)(6) motion to dismiss Band's complaint. Band

appeals. We affirm for the reasons stated by the District Court in its April 5, 2012,

order.

AFFIRMED.




                                             2